UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6734


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARTIN MARTINEZ SALDANA,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Frank D. Whitney, Chief District Judge. (5:12-cr-00049-FDW-DCK-1)


Submitted: July 18, 2019                                          Decided: July 23, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Martin Martinez Saldana, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Martin Martinez Saldana seeks to appeal the district court’s order granting the

Government’s motion for a final order confirming forfeiture. See Fed. R. Crim. P.

32.2(c)(2). While a criminal defendant may appeal a preliminary forfeiture order, he may

not appeal a final forfeiture order entered after an ancillary proceeding addressing

whether the Government or a third party will obtain the forfeited property. See United

States v. Amodeo, 916 F.3d 967, 972 (11th Cir. 2019). Accordingly, we conclude that

Saldana does not have standing to appeal the final forfeiture order and dismiss the appeal

for lack of jurisdiction. See id. at 973. We deny Saldana leave to proceed under the

Criminal Justice Act, 18 U.S.C. § 3006A (2012), and deny his motion for appointment of

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            2